Citation Nr: 1007776	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-29 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Biloxi, Mississippi




THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Providence Hospital for the period extending from June 29, 
2006, to July 6, 2006.  





ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service in the United 
States Army from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision of October 2006 
issued by the Department of Veterans Affairs (VA), Biloxi VA 
Medical Center (VAMC), in Biloxi, Mississippi.  


FINDINGS OF FACT

1.  Medical care was provided to the appellant at Providence 
Hospital, in Mobile, Alabama, for the period extending from 
June 29, 2006, to July 6, 2006.  

2.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the days in question was not 
authorized prior to the appellant undergoing that treatment; 
nor did the appellant request such authorization within 72 
hours of admission.

3.  The private medical treatment was for, or adjunct to, a 
service-connected disability.  

4.  A VA facility was not feasibly available to provide the 
necessary and emergency care from June 29, 2006, to July 6, 
2006.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred for the period extending 
from June 29, 2006, to July 6, 2006, reimbursement for such 
expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 
38 C.F.R. §§ 17.52, 17.54 (2009).

2.  The criteria for entitlement to reimbursement of 
unauthorized medical expenses, incurred the period extending 
from June 29, 2006, to July 6, 2006, have not been met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 (2009).

3.  The criteria for payment or reimbursement for the 
reasonable value of emergency and post-emergency treatment 
received for the period extending from June 29, 2006, to July 
6, 2006, have been met.  38 U.S.C.A. § 1728 (West 2002); 
38 C.F.R. § 17.120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On June 29, 2006, the appellant presented himself to the 
Emergency Room of the Providence Hospital, in Mobile, 
Alabama.  Per the appellant, although he had not received 
recent treatment at his local VA medical center (VAMC) for a 
number of years, he contacted the VAMC requesting treatment.  
After being told that his primary care provider was no longer 
with the VAMC, he was informed that the VAMC would need to 
find him another primary care provider and would be 
contacting him shortly with additional information.  The 
appellant waited one day and after not hearing from the VAMC, 
he went to Providence Hospital Emergency Room for treatment.  
The Board would note that the Biloxi VAMC is located 52.9 
miles from the appellant's home whereas the Providence 
Hospital is located 12.3 miles from the appellant's home.  
The appellant was subsequently treated at the Providence 
Hospital for Fournier's gangrene and released from care on 
July 6, 2006.  Following his treatment, the appellant 
submitted a claim for reimbursement of medical expenses.  

A review of the record reveals that the Biloxi VAMC has 
denied his claims for payment of the treatment.  In denying 
the appellant's claim, the VAMC has said VA facilities were 
feasibly available to provide the care that the service 
member needed/required.  The appellant has appealed this 
decision.  

The record indicates that the service member, at the time of 
the emergency room and subsequent hospitalization, was not in 
receipt of a 100 percent disability rating for any of his 
disabilities, conditions, or disorders.  He has, however, 
been granted service connection for type II diabetes mellitus 
and peripheral neuropathy of the upper and lower extremities 
(hands and feet).  A combined 50 percent disability rating 
had been assigned.  In 2008, service connection was granted 
for a psychiatric disorder; the appellant's combined rating 
is now 60 percent.  

As reported above, the appellant sought treatment for 
Fournier's gangrene.  Per the following article, Fournier's 
Gangrene and Its Emergency Management, Postgrad Med. J., 2006 
August; 82(970):  516-519, Fournier's gangrene is a "rare 
but lifethreatening disease."  It has been shown to have a 
predilection for patients with diabetes and can rapidly cause 
multiple organ failure and death.  The article further notes 
that it is important to diagnose the disease process as early 
as possible in order to avoid potentially deadly 
complications.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2009) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2009), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38. 38 C.F.R. § 17.132 (2009).

In this case, the appellant was sent information over the 
course of this appeal advising him of the information 
necessary to substantiate his claim as well as notifying him 
of all relevant procedure and appellate rights.  The VAMC has 
explained to the appellant the bases for denial of the claim, 
and afforded the appellant the opportunity to present 
information and evidence in support of the claim.  There is 
no indication that any additional notice or development would 
aid the appellant in substantiating the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009).  Thus, any 
deficiency of notice or of the duty to assist constitutes 
merely harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In the circumstances of this case, 
additional efforts to assist or notify the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the service member received in a private 
facility for the time extending from June 29, 2006, to July 
6, 2006.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 
C.F.R. § 17.54 (2009).  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to a service member, 
VA may contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including:  
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of a service member to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the service 
member sought and obtained proper authorization for VA 
payment of the private medical expenses he incurred while 
admitted to the Providence Hospital.  None of the records 
suggest or insinuate that Providence Hospital personnel 
contacted the VAMC in Biloxi after the appellant presented 
himself to the emergency room and was admitted for overnight 
observation.  The same record does not contain an actual 
authorization of payment to Providence Hospital by the VAMC 
for any and all treatment received by the service member.  
The record before the Board reflects that the first time the 
VA was fully made aware of all of the treatment was when the 
VAMC received bills for payment for treatment.  It is further 
recognized that the request for payment was sent to VA more 
than 72 hours after each of the service member's emergency 
room admission.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received for the period 
extending from June 29, 2006, to July 6, 2006, at Providence 
Hospital, was not obtained pursuant to 38 C.F.R. § 17.54 
(2009), and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703 (West 2002).

Next, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant 
was brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was not a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
service member could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the service member 
becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the service member was 
enrolled in the VA health care system and 
had received medical services under 
authority of 38 U.S.C.A. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The service member is financially 
liable to the provider of emergency 
treatment for the treatment;

(g)  The service member has no coverage 
under a health-plan contract for payment 
or reimbursement, in whole or in part, 
for the emergency treatment (this 
condition cannot be met if the service 
member has coverage under a health-plan 
contract but payment is barred because of 
a failure by the service member or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure 
to submit a bill or medical records 
within specified time limits, or failure 
to exhaust appeals of the denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the service 
member or provider against a third party 
for payment of such treatment; and the 
service member has no contractual or 
legal recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the service member's liability to 
the provider; and

(i)  The service member is not eligible 
for reimbursement under 38 U.S.C.A. 1728 
for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of service member's, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2009).  Under the provisions of 38 C.F.R. § 17.53 
(2009), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2009).  A VA facility would not 
be feasibly available if there was evidence establishing that 
an appellant was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2009).

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the 
Millenium Act, especially with respect to (e) and (i):

(a)  the services were provided in an 
emergency room of a hospital and then the 
hospital itself;

(b)  delay in seeking immediate medical 
attention would have been hazardous to 
life or health.  A prudent layperson who 
possesses an average knowledge of health 
and medicine and who was experiencing the 
symptoms complained thereof by the 
service member may or may not have 
reasonably expected the absence of 
immediate medical attention to result in 
placing his health in serious jeopardy, 
or experiencing serious impairment to 
bodily functions, or having serious 
dysfunction of any bodily organ or part;

(c)  VA facilities were not feasibly 
available in that the VAMC was 52.9 miles 
away from the appellant whereas the 
Providence Hospital was 12.3 miles from 
his home.  

(d)  no claim for care beyond the initial 
emergency evaluation and stabilization of 
the underlying deadly gangrene disability 
is at issue here;

(e)  the service member was enrolled in 
the VA health care system but had not 
received care at a VA medical facility 
within the previous twenty-four months;

(f)  the service member is financially 
liable to the provider of the emergency 
treatment, as noted by the private 
emergency room and post-emergency 
hospital bills;

(g)  the service member had no additional 
medical coverage;

(h)  the service member has no 
contractual or legal recourse against a 
third party; and

(i)  the service member is eligible for 
reimbursement under 38 U.S.C. 1728, as 
discussed below.

Therefore, the Board concludes that the criteria for 
entitlement to reimbursement for the reasonable value of 
treatment received at Providence Hospital for the period 
extending from June 29, 2006, to July 6, 2006, have not been 
met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-08 
(2009).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has stated that another "avenue for 
potential relief for a veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 38 U.S.C. § 1728, 
which provides that the Secretary 'may, under such 
regulations as the Secretary shall prescribe, reimburse . . . 
for the reasonable value of such care or services . . . for 
which such veterans have made payment.'"  Malone, 10 Vet. 
App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 
2002).

Such reimbursement is available only where -

(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
the Veteran's life or health; 

(2)  such care or services were rendered 
to a service member in need thereof (A) 
for an adjudicated service-connected 
disability, (B) for a non-service-
connected disability associated with and 
held to be aggravating a service-
connected disability, (C) for any 
disability of an appellant who has a 
total disability permanent in nature from 
a service-connected disability, or (D) 
for any illness, injury, or dental 
condition in the case of an appellant who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

(3)  VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that 
emergent medical attention was appropriate because he was 
experiencing such pain that he believed he needed immediate 
attention by medical personnel.  Based on the deadly nature 
of Fournier's gangrene, the Board agrees with the appellant 
in that there is medical evidentiary support for the 
proposition that a reasonable layperson who was experiencing 
the symptoms the Veteran was experiencing may have reasonably 
expected that the absence of immediate medical attention 
would result in placing his or her health in serious 
jeopardy, or experiencing serious impairment to bodily 
functions, or having serious dysfunction of any bodily organ 
or part.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  
In other words, it was reasonable for the appellant to seek 
immediate attention at the Providence Hospital Emergency Room 
that was 12.3 miles from his house versus driving or being 
transported to the Biloxi VAMC which was located 52.9 miles 
from his abode.  

While there is nothing in the records that would indicate 
that the treatment was for a permanent disability and the 
service member was not participating in a vocational 
rehabilitation program, the record strongly indicates that 
the treatment was for treatment of a symptom or manifestation 
of his diabetes mellitus.  That is, Fournier's gangrene has 
been found to be a condition secondary to diabetes mellitus.  
Given the appellant's history and the seriousness of the 
condition for which the appellant received treatment 
therefore, the Board finds that at the time the appellant 
needed treatment, a VA facility was not feasibly available to 
him.

In sum, the Board finds that the appellant meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the treatment received from June 29, 2006, to 
July 6, 2006, at Providence Hospital, because the evidence 
shows that the treatment was for a condition related to or 
caused by a service-connected disability, for symptoms so 
serious as to require immediate medical attention to avoid 
serious impairment, and because a VA facility was not 
reasonably available.  Therefore, the benefit sought on 
appeal is granted.




ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the service member at 
Providence Hospital, for the period extending from June 29, 
2006, to July 6, 2006, is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


